Citation Nr: 0944997	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependent's Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.W.

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to 
February 1964.  The Veteran died in July 2000.  The appellant 
is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2009.  This matter was 
originally on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Nashville, Tennessee.

In September 2008, the appellant testified at a travel board 
hearing before the undersigned.  A transcript of that hearing 
is of record.

The issue of entitlement to nonservice-connected death 
pension benefits was included in the October 31, 2006, letter 
to the appellant with respect to the October 2006 rating 
decision.  In a statement from the appellant received by VA 
in July 2007, the appellant indicated that the claim was 
concerning pension for service-related death and not 
Dependent's Education Assistance.  As the appellant's July 
2007 statement was received within a year of the October 2006 
rating decision, the Board finds that it constitutes a Notice 
of Disagreement with respect to this issue.  Normally, the RO 
would be obligated to issue a Statement of the Case (SOC) and 
provide the appellant an opportunity to perfect her appeal as 
to this issue.  However, as the Board is granting the issues 
above, the issue of entitlement to nonservice-connected death 
pension benefits is rendered moot.


FINDINGS OF FACT

1.  The Veteran died in July 2000, and the appellant is the 
Veteran's widow; the death certificate lists the cause of 
death as liver failure and autoimmune hepatitis and Crohn's 
disease as conditions leading to immediate cause.

2. At the time of the Veteran's death, service connection had 
not been established for any disability.

3. Resolving all doubt in the appellant's favor, the evidence 
demonstrates a positive relationship between the Veteran's 
death and his military service.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2009).

2.  The criteria for basic eligibility for DEA benefits under 
38 U.S.C. Chapter 35 have been met.  38 U.S.C.A. §§ 1310, 
3500, 3501, 3510, 3512, 5103A, 5103(a) (West 2002); 38 C.F.R. 
§§ 3.312, 3.807, 21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's January 2009 Remand, the RO obtained 
all available service medical records and obtained a medical 
opinion regarding the etiology of the Veteran's cause of 
death, and specifically the Veteran's Crohn's disease, 
readjudicated the Veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below, and issued a supplemental statement of the case.  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's January 2009 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board observes that in light 
of the favorable outcome of this appeal, any perceived lack 
of notice or development under the VCAA should not be 
considered prejudicial.  
    


Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. § 
3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. § 
3.312(c)(4).


As noted above, the Veteran died in July 2000.  The death 
certificate listed liver failure as the immediate cause of 
death and autoimmune hepatitis and Crohn's disease as 
conditions as leading to immediate cause of death.  The 
appellant contends that the Veteran's Crohn's disease, which 
contributed to the Veteran's death, had it's onset in 
service.

Initially, the Board notes that at the time of the Veteran's 
death, service connection was not in effect for any 
disability.  The first question that must be addressed, 
therefore, is whether incurrence of liver disease, hepatitis, 
or Crohn's disease is factually shown during service.  The 
Board concludes it was not.  

The service treatment records are absent complaints, findings 
or diagnoses of any liver or gastrointestinal problems during 
service.  The Veteran underwent physical examination at 
enlistment in February 1960, for initial flight status in 
July 1962, for annual flight status in January 1963 and in 
December 1963, and at separation in January 1964.  All of 
these examinations evaluated the Veteran's abdomen, viscera, 
anus, and rectum, as normal.  On the Reports of Medical 
Examination, completed by the Veteran in conjunction with his 
physical examination in February 1960, July 1962, and January 
1964, the Veteran denied ever having stomach, liver or 
intestinal trouble.  Thus, the service medical records do not 
demonstrate that the Veteran suffered from liver or 
gastrointestinal problems during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Cirrhosis of the liver can be 
service-connected on such a basis.  However, the first 
showing of cirrhosis of the liver was not until many years 
after the Veteran's discharge from service.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The Veteran clearly died from liver failure.  The record also 
indicates that autoimmune hepatitis and Crohn's disease 
contributed substantially to the Veteran's death.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between any of the disorders that 
caused the Veteran's death and his active military service.

In support of her claim, the appellant has submitted two 
statements from Dr. L.D.W.  In the June 2007 statement, Dr. 
L.D.W. stated, 

[The Veteran] was seen and evaluated at 
the VA hospital in the mid-1960s because 
of severe abdominal pain and diarrhea.  
The records show that he had an 
ulcerating inflammatory process in his 
colon but an exact diagnosis of Crohn's 
disease was never verified.  Following 
his discharge from the VA Hospital I saw 
him in consultation and took care of him 
for a period of time.  At that time, I 
confirmed the diagnosis of Crohn's 
disease and treated him with the proper 
medication.  He was significantly ill and 
fortunately I kept him more specific than 
that because records from that period of 
time have been destroyed.  I do recall 
that he had the same symptoms and 
presumably the same disease during his 
period in the armed services.

In November 2008, Dr. L.D.W. wrote, 

I saw [the Veteran] in the 1960s for 
inflammatory bowel disease.  I confirmed 
the fact that he had Crohn's disease and 
treated him for a period of time.  His 
records have been destroyed and I do not 
remember what the specific therapy was.  
Furthermore, I can't be certain as to 
whether he had primary sclerosing 
cholangitis which is a well known 
complication of Crohn's disease.  If, in 
fact, he did have Crohn's disease 
associated liver disease it is certainly 
possible that he did develop severe 
chronic liver disease.  There is no doubt 
that chronic liver disease can be a 
complication of Crohn's disease.  
Unfortunately, without the records, I 
can't be more specific than that.

In June 2009, L.E. offered a medical opinion with respect to 
the cause of the Veteran's death and any possible 
relationship to his active duty service.  The claims file was 
reviewed and L.E. noted that there was no documentation of 
any treatment for abdominal problems, specifically diarrhea, 
during the Veteran's active duty period from 1960 to 1964.  

L.E. noted that she reviewed the private medical records 
including an August 1995 medical record authored by Dr. 
L.D.W. which described intermittent drainage from a perineal 
fistula and that the Veteran was doing well on Pentasa.  L.E. 
noted that a colonoscopy in May 1995 was interpreted as 
"focal colitis consistent with Crohn's disease of the 
colon."  L.E. also noted a March 1998 admission to the 
Regional Medical Center in Memphis for pancreatitis and 
discharged with a diagnosis of Crohn's exacerbation and that 
the Veteran underwent a small bowel resection to relieve a 
small bowel obstruction during hospitalization.  L.E. further 
noted that the pathology report from 1998 small bowel 
resection indicated "superficial ulceration of the ileal 
mucosa with ischemic changes and associated acute, serosal 
fibrous adhesions, active Crohn's disease is not identified, 
surgical resection margins are viable, seven of seven 
pericolic lymph notes display reactive changes and sinus 
histiocytosis."  

L.E. noted that she reviewed VA records including autopsy 
report dated in July 2000 stating the cause of death was 
Hepatitic Failure secondary to autoimmune hepatitis and 
noting "It is surprising that in spite of the long history 
of Crohn's disease, there was no thickening of the intestinal 
wall, no fistulae, ulcerations, or any other changes 
suggested of chronic inflammatory bowel disease."  L.E. 
noted four discharge summaries from treatment at Des Moines 
VAMC in 1966 with diagnosis of perirectal abscess with 
fistula formation in June 1966, chronic duodenal ulcer 
disease in July 1966, gastric ulcer disease in August 1966, 
and phlegmonous inflammatory process of the colon with 
ulceration, chronic hyperplastic peri-ileitis, granulomatous 
inflammation of the omentom, and dental caries in September 
1966.  L.E. noted statement in discharge summary of September 
13, 1966 to October 26, 1966, describing the Veteran's 
symptoms prior to admission as "Patient at this time, in 
reviewing his history, evidenced abdominal p[ai]n since the 
Spring of 1966 in varying places in his abdomen usually in 
the suprapublic and slightly left lower quadrant areas.  
Previous barium enema was negative.  Persistent complaints 
led to an upper GI series which demonstrated an ulcer.  He 
was managed for this and pain disappeared.  However, in the 
interval since initiation of an ulcer program patient has 
h[a]d persistent weight loss and again the onset of abdominal 
discomfort, in the lower abdomen.  Some history of discharge 
of mucoid material from the rectum."


L.E. also noted the appellant's testimony in November 2008 
that the Veteran was not diagnosed with Crohn's disease at 
the time of his 1966 surgery although the description of the 
intestinal fissures and ulcers was consistent with Crohn's 
disease because Crohn's disease was not "known about until 
some years later" and Dr. L.D.W.'s November 2008 statement 
recalling his treatment of the Veteran in the past and 
conforming the diagnosis of Crohn's disease although the 
records of that treatment were not available limited his 
ability to be specific and noting that chronic liver disease 
(specifically primary sclerosing cholangitis) is a well-known 
complication of Crohn's disease.

L.E. opined that whether the Veteran's Crohn's disease had 
its onset at the time of his active duty service could not be 
determined without resorting to mere speculation.  Initially, 
L.E. noted that Crohn's disease was well known in 1966 having 
been fully elucidated in a landmark paper by Crohn, Ginzberg, 
and Oppenheimer in 1932.  

L.E. also questioned the validity of Dr. L.D.W.'s statements 
in 2007 and 2008 based on his memory of treating the Veteran 
and presuming that the Veteran had the same disease while in 
the service because he had similar symptoms.  L.E. noted that 
portions of the destroyed records referred to in these 
statements are included in the claims file and document Dr. 
L.D.W.'s treatment of the Veteran in the 1990s, which would 
be consistent with the appellant's statement that Dr. L.D.W. 
was the Veteran's physician for as long as they had lived in 
Memphis.  L.E. stated that it was doubtful that Dr. L.D.W. 
treated the Veteran after his hospitalization in Des Moines 
in 1966 but instead saw the Veteran in the early 1990s when 
his diagnosis of Crohn's disease had been firmly established.

L.E. noted that although the Veteran's pathological diagnosis 
of the surgical specimen removed in 1966 was not specific for 
Crohn's disease, the described surgical and pathological 
findings are at least as likely as not consistent with a 
diagnosis of Crohn's disease.  Despite this, L.E. noted that 
this conclusion did not confirm that the Veteran had 
manifestations of Crohn's disease while on active duty.

L.E. noted that Crohn's disease is the result of a sustained 
immune response and studies dating back to 1913 have looked 
for a common etiologic agent.  She noted that the search for 
a specific agent became moot after the mapping of the human 
genome and the identification of several genes associated 
with inflammatory bowel disease.  

L.E. noted,

Experiments in genetic animal models of 
IBD have suggested strongly that in a 
genetically susceptible host, one need 
not invoke a classic pathogen as the 
cause of IBD, but rather nonpathogenic 
commensal enteric flora are sufficient to 
induce a chronic inflammatory response.  
In diverse models, animals raised under 
germ-free conditions show diminished or 
delayed expression of the IDB phenotype.  
On introduction of defined bacterial 
flora, however, the expected phenotype of 
bowel inflammation becomes manifest.  
Recent advances in our understanding of 
the genetic bases of Crohn's disease 
suggest that diverse bacterial agents are 
capable of fueling the inflammation of 
Crohn's disease.  .  .  The argument for 
a genetic predisposition to IBD begins 
with the observation that family members 
of affected persons are at greatly 
increased risk of developing IBD.  The 
relative risk among first-degree 
relatives is 14 to 15 times higher than 
that of the general population.  Roughly 
one of five patients with Crohn's disease 
will report having at leave one affected 
relative.  

L.E. noted that the discharge summary for the Veteran's last 
admission to the Memphis VAMC notes that he has a brother who 
was diagnosed with Crohn's disease.  L.E. stated that the 
argument as to whether the ultimate cause of the Veteran's 
death, autoimmune hepatitis was caused by either the 
Veteran's Crohn's disease or its long-term steroid treatment 
was immaterial as the new information found in the 1966 
records from the Des Moines VA fail to conclusively establish 
that the Veteran had manifestations of Crohn's disease at the 
time of his active duty service.  L.E. noted that a stronger 
argument would be that the Veteran had the genetic 
predisposition to develop Crohn's disease.     

The Board acknowledges that there is a difference of opinion 
among the two medical professionals.  In deciding whether the 
Veteran's Crohn's disease had its onset in service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  

With respect to Dr. L.D.W.'s statement that he saw the 
Veteran in the 1960s for inflammatory bowel disease, the 
Board notes that it is not entirely impossible that he 
treated the Veteran in the 1960s.  On the Veteran's original 
application for pension, received by VA in April 2000, the 
Veteran indicated that he was seen by Dr. L.D.W.  The 
application directs the applicant to skip items 19, 20 and 21 
if the applicant was not claiming compensation for a service-
connected disability.  The note for these items reads, "IF 
YOU RECEIVED ANY TREATMENT WHILE IN SERVICE, COMPLETE THE 
FOLLOWING INFORMATION (ATTACH TO THIS APPLICATION COPIES OF 
ANY SERVICE MEDICAL RECORDS YOU HAVE)"  The Veteran left 
items 19A through 19D blank but completed items 20 and 21.  
Under Item 20 which directed the applicant to list civilian 
physicians and hospitals where he was treated for any 
sickness, injury or disease for which he was claiming service 
connection before, during, or since service, and any military 
hospitals since his last discharge, the Veteran noted Dr. 
Y.W., Dr. C.M. and Dr. L.D.W.

In addition, on a VA Form 21-4138, Statement in Support of 
Claim, the Veteran noted that he had surgery at the VAMC Des 
Moines, Iowa in 1966, at St. Lukes Hospital in Phoenix, 
Arizona in 1968, and currently receiving treatment at the 
VAMC in Memphis, Tennessee.  

Thus, as there is no evidence to the contrary, the Board 
accepts Dr. L.D.W.'s statement that he treated the Veteran in 
the 1960s.  

Dr. L.D.W.'s recollection of the Veteran's symptoms in 
service is not entirely consistent with the contemporaneous 
treatment records dated in the mid 1960s.  However, as 
discussed, the contemporaneous records note that the 
Veteran's symptoms began in the spring of 1966.  
Nevertheless, considering the progression on the disease 
process at that time and presumably the Veteran's complaint, 
Dr. L.D.W. essentially opined that the symptoms of the 
Veteran's Crohn's disease had their onset during his active 
service.  

The VA opinion is flawed on the question of whether the 
symptoms of the Veteran's Crohn's disease had their onset 
during his active service.  L.E. indicated that she could not 
state whether the Veteran's Crohn's disease had its onset at 
the time of his active duty service without resorting to mere 
speculation.  The non-opinion itself is not necessarily 
problematic.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  Rather, it is the 
rationale that L.E. provided as a basis for her non-opinion 
that gives the undersigned pause.  L.E. stated that she could 
not "confirm" or that it could not be "conclusively" 
established whether the symptoms of the Veteran's Crohn's 
disease had their onset during his active service.  This 
strict evidentiary standard operates well outside of benefit 
of the doubt evidentiary standard that VA upholds to.  The 
Board therefore assigns little probative value to L.E.'s 
opinion.

Consequently, the Board finds that Dr. L.D.W.'s favorable 
opinion outweighs L.E.'s opinion.  In so finding, the Board 
has also given weight to the testimony of the appellant with 
respect to her knowledge of the Veteran's health in 1966 and 
his complaints at that time.  See Dalton v. Nicholson, 21 
Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).  It is, 
therefore, at least as likely as not that the cause of the 
Veteran's death is related to his military service; and in 
this circumstance, the appellant is given the benefit of the 
doubt and service connection for the cause of the Veteran's 
death granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Eligibility For DEA Benefits Pursuant to 38 U.S.C.A. Chapter 
35

For the purposes of educational assistance under Chapter 35, 
the surviving spouse of a Veteran will have basic eligibility 
if the following conditions are met:  (1) the Veteran was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) a permanent total 
service-connected disability was in existence at the date of 
the Veteran's death; or (3) the Veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 
3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

In this case, as decided above, the cause of his death has 
been shown to be service-related.  Accordingly, the Board 
finds that the appellant has met the criteria for eligibility 
for DEA benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.

Entitlement to Dependent's Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is granted.




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


